an action to recover damages for personal injury, medical expenses and loss of services, resulting from the alleged negligent operation of a motor vehicle, the defendants appeal from an order of the Supreme Court, Queens County, dated May 2, 1962, which denied their motion to vacate plaintiffs’ notice to examine the defendant Howard before trial. Said notice was served after the filing by plaintiffs of their statement of readiness. *930Order reversed, -without costs, and niiotion granted. In the absence of a prior order, granted on plaintiffs’ motion, permitting a pretrial examination despite the filing of their statement of readiness, the plaintiffs’ notice of such examination was unauthorized and must be ivacated (Springer v. Carlson, 11 A D 2d 1077). Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.